 

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 22, 2015, among VAALCO Energy, Inc., a Delaware corporation (the
“Company”), on the one hand, and Group 42, Inc., a Delaware corporation, Mr.
Paul A. Bell, and Mr. Michael Keane (collectively, “Group 42”), and BLR Partners
LP, a Texas limited partnership, BLRPart, LP, a Texas limited partnership, BLRGP
Inc., a Texas corporation, Fondren Management, LP, a Texas limited partnership,
FMLP Inc., a Texas corporation, The Radoff Family Foundation, a Texas non-profit
corporation, and Bradley L. Radoff  (collectively, the “BLR Group” and, together
with Group 42, the “Stockholder Group”), on the other hand. The Company and the
Stockholder Group are each referred to herein as a “Party” and collectively, as
the “Parties.”

RECITALS

WHEREAS, as of the date hereof, the Stockholder Group beneficially owns, in the
aggregate, 6,474,692 shares of common stock of the Company, par value $0.10 per
share (“Common Stock”);

WHEREAS, the Company and the Stockholder Group have determined to come to an
agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.Withdrawal of the Consent Solicitation.

(a)Group 42 hereby withdraws its Notice of Proposed Action by Written Consent of
Stockholders to the Company dated November 6, 2015 (the “Notice”) with immediate
effect.

(b)Each member of the Stockholder Group shall, and shall cause its
Representatives to, immediately cease the consent solicitation (the “Consent
Solicitation”) pursuant to the Stockholder Group’s definitive consent
solicitation statement on Schedule 14A filed with the SEC on December 4, 2015
(the “Consent Solicitation Statement”).  The Stockholder Group shall not, and
shall cause its Representatives not to, mail or otherwise deliver any Consent
Solicitation Statement or any consent card in respect of the Consent
Solicitation to any of the Company’s stockholders. Each member of the
Stockholder Group agrees that it shall not, and shall not permit its
Representatives to, vote, deliver or otherwise use any consents that may have
been received by the Stockholder Group or any of its Representatives to date
with respect to the Consent Solicitation. 

2.Board Composition and Related Matters. 

(a)Effective upon the execution of this Agreement, Mr. James B. Jennings and Mr.
O. Donaldson Chapoton shall resign from the Board, and the Board shall accept
their resignations with immediate effect.



--------------------------------------------------------------------------------

 

(b)Effective upon the execution of this Agreement, Mr. Michael Keane shall be
appointed to the Board (the “Stockholder Group Designee”). Prior to his
appointment to the Board, the Stockholder Group Designee (and any Stockholder
Group Replacement Designee) shall execute an irrevocable resignation as director
in the form attached hereto as Exhibit A. Following his appointment to the
Board, the Board shall appoint the Stockholder Group Designee (and any
Stockholder Group Replacement Designee) to each of the Nominating and Corporate
Governance Committee and the Compensation Committee.

(c)Effective upon the execution of this Agreement,   the roles of Chairman of
the Board and Chief Executive Officer shall be separated and  Mr. Andrew L.
Fawthrop shall be the Chairman of the Board and  the Stockholder Group Designee
shall be Vice Chairman of the Board.

(d)Prior to the nomination of directors for election at the 2016 annual meeting
of stockholders (the “2016 Annual Meeting”), the Board shall nominate for
election at the 2016 Annual Meeting an additional designee mutually agreed upon
between the Stockholder Group and the Company (the “Mutual Designee”, and,
collectively with the Stockholder Group Designee, the “Designees”). The Mutual
Designee shall qualify as an “independent director” under applicable rules of
the SEC, the rules of the New York Stock Exchange (“NYSE”) and under the
Company’s corporate governance guidelines. Immediately following the execution
of this Agreement, the Company and the Stockholder Group shall engage in good
faith discussions with respect to the individual who shall be the Mutual
Designee.  Each of the Stockholder Group and the Company shall be entitled to
recommend individuals for consideration to be selected as the Mutual Designee.
 The Company shall not unreasonably withhold consent with respect to any Mutual
Designee recommended by the Stockholder Group; provided that the Company may
withhold consent if it reasonably determines that the Mutual Designee is not
independent from the Stockholder Group as a result of material business or
personal relationship with the Stockholder Group or any of its Affiliates or
Associates.

(e)During the time period starting on the date hereof and ending on the
Termination Date (the “Commitment Period”), the Board shall nominate the
Designees for election to the Board at each Stockholder Meeting or in respect of
any solicitation of written consents of stockholders at which directors are to
be elected; cause the Company to file a definitive proxy statement or definitive
consent statement in respect of each Stockholder Meeting or solicitation of
written consents of stockholders at which directors are to be elected and
recommend that the Company’s stockholders vote or consent directly or by proxy
in favor of, and otherwise use reasonable best efforts to cause, the election of
all Designees; and cause the Company to file a definitive consent revocation
statement in respect of any solicitation of written consents of stockholders to
remove any of the Designees and recommend that the Company’s stockholders do not
sign consents to remove any of the Designees and use reasonable best efforts to
cause the revocation of any such consents.

(f)During the Commitment Period, in the event that the Stockholder Group
Designee ceases to be a director for any reason, the Stockholder Group shall be
entitled to designate,  for consideration by the Nominating and Corporate
Governance Committee of the Board (the “Nominating Committee”), a candidate
for replacement for such Stockholder Group Designee (such replacement, a
“Stockholder Group Replacement Designee”). The Nominating Committee, in good
faith and consistent with its fiduciary duties, shall make a decision with
respect to such candidate within five (5) Business Days after a completed D&O
questionnaire has been received by the Nominating Committee (the form of
questionnaire shall be delivered to



 

--------------------------------------------------------------------------------

 

the Stockholder Group Replacement Designee immediately following its designation
by the Stockholder Group); and, subject to the Nominating Committee’s approval,
which approval shall not be unreasonably withheld, the Board shall appoint such
candidate approved by the Nominating Committee within two  (2) Business Days. In
the event the Nominating Committee declines to recommend a candidate designated
by the Stockholder Group,  the Stockholder Group may propose one or more
replacement designees, subject to the above criteria.    

(g)The size of the Board shall be fixed at no more than seven directors, prior
to the 2016 Annual Meeting, and eight directors, following the 2016 Annual
Meeting and until the end of the Commitment Period. 

(h)The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions, effective immediately following the execution
of this Agreement, to determine that each Designee, including any Stockholder
Group Replacement Designee, is deemed to be a member of the “Incumbent Board”
(as such term is defined in the applicable agreement or instrument)  for
purposes of determining whether there has been a “Change in Control” under (i)
any employment agreements between the Company and any of its named executive
officers entered into following the execution of this Agreement and (ii) the
Company’s 2014 Long Term Incentive Plan for any grants following the execution
of this Agreement.

(i)The obligations of the Company pursuant to paragraphs (b), (e) (solely with
respect to the Stockholder Group Designee and any Stockholder Group Replacement
Designee), and (f)  of this Section 2 shall terminate immediately in the event
the Stockholder Group ceases to beneficially own 5% or more of the issued and
outstanding shares of Common Stock. 

3.Shareholder Rights Plan.  Immediately following the execution of this
Agreement, the Board shall terminate that certain Rights Agreement entered into
by and between the Company and Computershare Trust Company, N.A., dated as of
September 26, 2015, by amending such agreement to accelerate its expiration
date, and shall take all other actions consistent with and necessary to
facilitate such termination.

4.Voting.  

(a)During the Commitment Period, each member of the Stockholder Group shall, and
shall cause its Affiliates and Associates under its control to, appear in person
or by proxy, or deliver a consent or consent revocation, as applicable, at each
Stockholder Meeting and in respect of any solicitation of written consents of
stockholders and to vote all shares of Common Stock beneficially owned by such
person and over which such person has voting power at such Stockholder Meeting
or solicitation by written consent  in accordance with the Board’s
recommendations with respect to each election of directors and any removal of
directors, in each case as set forth in the Board’s applicable definitive proxy
statement, consent solicitation statement or consent revocation statement filed
in respect thereof; and  in accordance with the Board’s recommendations with
respect to any other proposal to be submitted to the stockholders of the
Company, in each case as set forth in the Board’s applicable definitive proxy
statement, consent solicitation statement or consent revocation statement filed
in respect thereof;   provided,  however, that, solely in respect of clause
(ii), to the extent that the recommendation of Institutional Shareholder
Services (“ISS”) differs from the Board’s recommendation, the



 

--------------------------------------------------------------------------------

 

Stockholder Group shall have the right to vote any or all shares held by it in
accordance with the recommendation of ISS.

(b)Each member of the Stockholder Group agrees that it shall not, and that it
shall not permit any of its Affiliates and Associates to, directly or
indirectly, take any action inconsistent with this Section  4.

5.Standstill.  During the Commitment Period, without the prior written consent
of the Board, each member of the Stockholder Group shall not, and shall cause
its Affiliates and Associates under its control not to, directly or indirectly:

(a) (i) acquire or acquire rights to acquire (except by way of stock dividends
or other distributions or offerings made available to holders of voting
securities of the Company generally on a pro rata basis), directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a group, through swap or
hedging transactions or otherwise, any voting securities of the Company or any
voting rights decoupled from the underlying voting securities which would result
in the ownership,  control or other beneficial ownership interest in more
than (A) for Group 42 and its Affiliates and Associates under its control 6.5%
of the then-outstanding shares of the Common Stock in the aggregate,  provided,
however, that this shall exclude any grants of equity securities received by
Michael Keane in his capacity as director of the Company or shares Mr. Keane is
otherwise required by the Company to acquire or hold,  and (B) for the BLR Group
and its Affiliates and Associates under its control, 8.5% of the
then-outstanding shares of the Common Stock in the aggregate; provided, however,
that the foregoing ownership limitations shall be determined independently with
respect to Group 42 and its Affiliates and Associates under its control, on the
one hand, and the BLR Group and its Affiliates and Associates under its control,
on the other hand; provided further, that the calculation of such ownership
limitations shall exclude any stock buyback transaction by the Company that
treats stockholders pro rata; or (ii) knowingly sell all or substantially all,
through swap or hedging transactions or otherwise, the voting securities of the
Company or any voting rights decoupled from the underlying voting securities
held by the Stockholder Group and its Representatives to any Third Party which
would, to the actual knowledge of the Stockholder Group, result in such Third
Party, together with its Affiliates and Associates, having beneficial ownership
interest of 5.0% or more of the then-outstanding shares of Common Stock (except
for Schedule 13G filers that are mutual funds, pension funds or index funds);

(b)(i) nominate or recommend for nomination a person for election at any
Stockholder Meeting at which directors of the Board are to be elected or any
solicitation of written consents of stockholders of the Company; (ii) initiate,
encourage or participate in any solicitation of proxies or consents in respect
of any election contest or removal contest with respect to the Company’s
directors; (iii) submit any stockholder proposal for consideration at, or bring
any other business before, any Stockholder Meeting; (iv) initiate, encourage or
participate in any solicitation of proxies or consents in respect of any
stockholder proposal for consideration at, or bring any other business before,
any Stockholder Meeting; (v) initiate, encourage or participate in any
solicitation of written consents of stockholders; or (vi) initiate, encourage or
participate in any “withhold” or similar campaign with respect to any
Stockholder Meeting or any solicitation of written consents of stockholders;
 provided, however, that nothing in this Section  5 shall restrict the
Stockholder Group from identifying and designating any of the Designees;  



 

--------------------------------------------------------------------------------

 

(c)form, join or in any way participate in any group with respect to any voting
securities of the Company in connection with any election or removal contest
with respect to the Company’s directors (other than with other members of the
Stockholder Group or one or more of their Affiliates to the extent that any such
person signs a joinder to this Agreement reasonably agreeable to the Company);

(d)deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof;

(e)seek, alone or in concert with others, to amend any provision of the
Company’s certificate of incorporation or bylaws; provided,  however, that
nothing herein shall be deemed to restrict the ability of each Designee to
propose any changes he deems appropriate in accordance with his fiduciary duties
as a director of the Company;

(f)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in any tender offer or exchange offer,
merger, acquisition, share exchange or other business combination with the
Company or any of its subsidiaries; or any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses;

(g)enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or encourage or seek to persuade
any Third Party to take any action with respect to any of the foregoing, or
otherwise take or cause any action materially inconsistent with any of the
foregoing; or

(h)take any action challenging the validity or enforceability of this Section 5
or this Agreement, or publicly make or in any way advance publicly any request
or proposal that the Company or Board amend, modify or waive any provision of
this Agreement.

Nothing in this Section 5 shall be deemed to limit the ability of
the Designees to exercise their fiduciary duties under law solely in their
capacity as directors of the Company and in a manner consistent with their
obligations under this Agreement.

6.Mutual Non-Disparagement.  During the Commitment Period,  each Party shall
not, and shall not permit any of its Affiliates and Associates to, publicly
disparage or criticize the other Party, its business or any current or former
directors, officers or employees of the other Party, as applicable.

7.No Litigation.  During the Commitment Period:

(a)Each Party hereby covenants and agrees that it shall not, and shall not
permit any of its Affiliates and Associates under its control to, directly or
indirectly, alone or in concert with others, pursue, or assist any other person
to initiate or pursue, any lawsuit, claim or proceeding before any court
(collectively, “Legal Proceeding”) against the other Party or any of its
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided,  however, that the foregoing
shall not prevent any Party or any of their Representatives from responding to a
Legal Requirement in connection with any Legal Proceeding if such Legal
Proceeding has not been initiated by, or on behalf of, or at the suggestion of,
such Party or any of their Representatives; provided,  further, that in the
event any



 

--------------------------------------------------------------------------------

 

Party or any of its Representatives receives such Legal Requirement, such Party
shall give prompt written notice of such Legal Requirement to the other Party.

8.Press Release and SEC Filings.

(a)No later than one (1) Business Day following the execution of this Agreement,
the Company and the Stockholder Group shall announce the entry into this
Agreement and the material terms hereof by means of a mutually agreed upon press
release in the form attached hereto as Exhibit B or as otherwise agreed to by
the Parties (the “Mutual Press Release”). Prior to the issuance of the Mutual
Press Release, neither the Company nor the Stockholder Group shall issue any
press release or public announcement regarding this Agreement or take any action
that would require public disclosure thereof without the prior written consent
of the other Party.  No Party or any of its Representatives shall make any
public statement (including, without limitation, in any filing required under
the Exchange Act) concerning the subject matter of this Agreement inconsistent
with the Press Release,  except as required by law or the rules of any
applicable stock exchange or with the prior written consent of the Stockholder
Group and/or the Company, as applicable, and otherwise in accordance with this
Agreement. 

(b)No later than two (2) Business Days following the execution of this
Agreement, the Stockholder Group shall file with the SEC a Schedule 13D in
compliance with Section 13 of the Exchange Act, reporting its entry into this
Agreement, disclosing applicable items to conform to its obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D”).  The
Schedule 13D shall be consistent with the Mutual Press Release and the terms of
this Agreement.  The Stockholder Group shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D prior
to it being filed with the SEC and consider in good faith any comments of the
Company and its Representatives.

(c)No later than two (2) Business Days following the execution of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K,
reporting its entry into this Agreement and appending this Agreement and the
Mutual Press Release as an exhibit thereto (the “Form 8-K”).  The Form 8-K shall
be consistent with the Mutual Press Release and the terms of this
Agreement.  The Company shall provide the Stockholder Group and its
Representatives with a reasonable opportunity to review and comment on the Form
8-K prior to the filing with the SEC and consider in good faith any comments of
the Stockholder Group and its Representatives.

9.Confidentiality.    

(a)Each member of the Stockholder Group acknowledges that certain information
concerning the business and affairs of the Company (“Confidential Information”)
may be disclosed to the Stockholder Group and its Representatives by the Company
and its Representatives.  Each member of the Stockholder Group agrees that the
Confidential Information shall be kept confidential and that the Stockholder
Group and its Representatives shall not disclose any of the Confidential
Information in any manner whatsoever without the specific prior written consent
of the Company unless pursuant to paragraph (b) below; provided,  however, that
the term “Confidential Information” shall not include information that (i) was
already in the possession of the Stockholder Group, (ii) was in or enters the
public domain, or was or becomes generally available to the public, other than
as a result of the disclosure by any member of the Stockholder Group or any of
its Representatives in violation of the terms of this



 

--------------------------------------------------------------------------------

 

Agreement; or (iii) was independently developed or acquired by any member of the
Stockholder Group without violating any of the obligations of any member of the
Stockholder Group or any of its Representatives under this Agreement or any
other confidentiality agreement, or under any other contractual, legal,
fiduciary or binding obligation of any member of the Stockholder Group or any of
its Representatives and without use of any Confidential Information.  Each
member of the Stockholder Group shall undertake reasonable precautions to
safeguard and protect the confidentiality of the Confidential Information, to
accept responsibility for any breach of this Section  9 by any of its
Representatives, including taking all reasonable measures (including Legal
Proceedings) to restrain its Representatives from prohibited or unauthorized
disclosures or uses of the Confidential Information. For the avoidance of doubt,
the term “Confidential Information” shall include any information relating to
the discussions or negotiations between the Company and its Representatives, on
the one hand, and the Stockholder Group and its Representatives, on the other
hand.

(b)In the event that any member of the Stockholder Group or any of its
Representatives is required to disclose any Confidential Information by law,
regulation, the rules of any applicable stock exchange, including, but not
limited to, by oral questions, interrogatories, requests for information or
documents, subpoenas, civil investigative demands or similar processes (a “Legal
Requirement”), such member of the Stockholder Group and its Representatives
shall, to the extent legally permitted (i) provide the Company reasonably prompt
notice of such Legal Requirement so that the Company may seek an appropriate
protective order and waive compliance with the provisions of this Agreement; and
(ii) consult with the Company as to the advisability of taking legally available
steps to resist or narrow any disclosure pursuant to such Legal
Requirement.  If, in the absence of a protective order or the receipt of a
waiver hereunder, such member of the Stockholder Group is advised by its outside
legal counsel that it is legally required or advised to disclose such
Confidential Information, such member of the Stockholder Group may disclose to
the required person that portion (and only that portion) of the Confidential
Information that such counsel has advised it is required or advised to be
disclosed; provided,  however, that such member of the Stockholder Group shall
give the Company written notice as far in advance of its disclosure as is
reasonably practicable and shall reasonably cooperate using commercially
reasonable efforts in assisting the Company in connection with the Company
seeking to obtain an order or other reliable assurance that confidential
treatment shall be accorded to such portion of the Confidential Information
required to be disclosed.

(c)For the avoidance of doubt, the obligations under this Section 9 shall be in
addition to, and not in lieu of, the Stockholder Designee’s confidentiality
obligations under Delaware law and the certificate of incorporation, bylaws and
applicable corporate governance policies of the Company.

10.Compliance with Securities Laws.  Each member of the Stockholder Group
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.





 

--------------------------------------------------------------------------------

 



11.Affiliates and Associates. Each member of the Stockholder Group shall cause
its controlled Affiliates and Associates to comply with the terms of this
Agreement and shall be responsible for any breach of this Agreement by any such
controlled Affiliate or Associate.  A breach of this Agreement by a controlled
Affiliate or Associate of any member of the Stockholder Group, if such
controlled Affiliate or Associate is not a Party, shall be deemed to occur if
such controlled Affiliate or Associate engages in conduct that would constitute
a breach of this Agreement if such controlled Affiliate or Associate was a Party
to the same extent as the Stockholder Group.

12.Representations and Warranties.

(a)Each of Mr. Bell, Mr. Keane and Mr. Radoff represents and warrants that he is
sui juris and of full capacity. Each member of the Stockholder Group represents
and warrants that it has full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by each member of the Stockholder Group,
constitutes a valid and binding obligation and agreement of each member of the
Stockholder Group and is enforceable against each member of the Stockholder
Group in accordance with its terms.  Each member of the Stockholder Group
represents and warrants that, as of the date of this Agreement, the Stockholder
Group beneficially owns 6,474,692 shares of the Common Stock, has voting
authority over such shares, and owns no Synthetic Equity Interests or any Short
Interests in the Company.  Each member of the Stockholder Group represents and
warrants that it has not formed, is no member of, any group with any other
person (other than the members of the group formed pursuant to the Stockholder
Group’s Schedule 13D filed with the SEC) and does not act in concert with any
other person.   Each member of the Stockholder Group represents and warrants
that it has not, directly or indirectly, compensated or agreed to, and shall
not, compensate either of the Designees for his respective service as a director
of the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to the Company or its securities, except for, in the case
of the Stockholder Group Designee  (and any Stockholder Group Replacement
Designee), any performance-based compensation tied to the investments of Group
42, Fondren Management, LP or their Affiliates (other than the Company).

(b)The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
further represents and warrants that prior to the execution of this Agreement,
consistent with their fiduciary duties, the Board approved the Stockholder Group
Designee.

13.Termination.  Each Party shall have the right to terminate this Agreement by
giving written notice to the other Party at any time following the date that is
the thirtieth (30th) day prior to the nomination deadline for the 2017 annual
general meeting of stockholders (the date of such termination, the “Termination
Date”).  Notwithstanding the foregoing,





 

--------------------------------------------------------------------------------

 



(a)the obligations of the Stockholder Group pursuant to Section 4,  Section 5,
Section 6 and Section 7 shall terminate in the event the Company materially
breaches its obligations pursuant to Section 2, Section 3, Section 6 or Section
7 or the representations and warranties in Section 12(b) of this Agreement and
such breach has not been cured within 30 days following written notice of such
breach; provided,  however, that any termination in respect of a breach of
Section 6 requires a determination of a court of competent jurisdiction that the
Company has materially breached Section 6;  provided,  further,  that the
obligations of the Stockholder Group pursuant to Section 7 shall terminate
immediately in the event that the Company materially breaches its obligations
under Section 7;  

(b)the obligations of the Company pursuant to Section 2,  Section 3, Section
‎6 and Section 7 shall terminate in the event any member of the Stockholder
Group materially breaches its obligations in Section 1, Section 4, Section 5,
 Section 6, Section 7 or Section 9 or the representations and warranties in
Section 12(a) and such breach has not been cured within 30 days following
written notice of such breach; provided,  however, that any termination in
respect of a breach of Section ‎6 requires a determination of a court of
competent jurisdiction that the Stockholder Group has materially breached
Section 6;  provided,  further,  that the obligations of the Company pursuant to
Section 7 shall terminate immediately in the event that any member of the
Stockholder Group materially breaches its obligations under Section 7; and 

(c)Section 9,  this Section 13 and Sections 14 to 19 shall continue to be in
effect for a period of two years following such termination.

No termination shall relieve any Party from liability for any breach of this
Agreement prior to such termination.

14.Expenses.  Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, matters related to the Consent Solicitation; provided,  however, that the
Company shall reimburse the Stockholder Group for reasonable and documented
expenses associated with the negotiation, execution and effectuation of this
Agreement and the Consent Solicitation, including, but not limited to, legal
fees, in an amount not to exceed $350,000.





 

--------------------------------------------------------------------------------

 



15.Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered by hand, with
written confirmation of receipt; upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; one day after
being sent by a nationally recognized overnight carrier to the addresses set
forth below; or when actually delivered if sent by any other method that results
in delivery, with written confirmation of receipt:

 

 

 

 

 

 

 

 

 

H. Liekefett, Esq.

212.237.0100

 

 

If to the Company:

VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas 7704

Attention:  General Counsel

Facsimile:  713.623.0982

 

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY  10103-0040

Attention:  Stephen M. Gill, Kai H. Liekefett, Esq.

Facsimile:  212.237.0100

 

If to the Stockholder Group:

Group 42, Inc.

312 Pearl Pkwy.

CIA Building II, Suite 2403

San Antonio, TX 78215

Attention: Paul A. Bell

Facsimile: 210.824.5848

 

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention:  Steve Wolosky, Esq., Aneliya S. Crawford, Esq.

Facsimile:  212.451.2222

 

16.Governing Law; Jurisdiction; Jury Waiver.  This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles.  The Parties agree that exclusive jurisdiction and
venue for any Legal Proceeding arising out of or related to this Agreement shall
exclusively lie in the Court of Chancery of the State of Delaware or, if such
Court does not have subject matter jurisdiction, to the Superior Court of the
State of Delaware or, if jurisdiction is vested exclusively in the Federal
courts of the United States, the Federal courts of the United States sitting in
the State of Delaware, and any appellate court from any such state or Federal
court.  Each Party waives any objection it may now or hereafter have to the
laying of venue of any such Legal Proceeding, and irrevocably submits to
personal jurisdiction in any such court in any such Legal Proceeding and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any court that any such Legal Proceeding brought in any such court has been
brought in any inconvenient forum.  Each Party consents to accept service of
process in any such Legal Proceeding by service of a copy thereof upon either
its registered agent in the State of Delaware or the Secretary of State of the
State of Delaware, with a copy delivered to it by certified or registered mail,
postage prepaid, return receipt requested, addressed to it at the address set
forth in Section 15.  Nothing contained herein shall be deemed to affect the
right of any Party to serve process in any manner permitted by law.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.



 

--------------------------------------------------------------------------------

 

17.Specific Performance.  Each member of the Stockholder Group, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other Party would occur in the event any provision of this
Agreement were not performed in accordance with such provision’s specific terms
or were otherwise breached or threatened to be breached and that such injury
would not be adequately compensable by the remedies available at law (including
the payment of money damages).  It is accordingly agreed that each member of the
Stockholder Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party hereto shall not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.  This Section 17 shall not be the exclusive
remedy for any violation of this Agreement.

18.Certain Definitions and Interpretations.  As used in this Agreement:  (a) the
terms “Affiliate” and “Associate”  (and any plurals thereof) have the meanings
ascribed to such terms under Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time prior to
the Termination Date become Affiliates or Associates of any person or entity
referred to in this Agreement;  (b) the term “Annual Meeting” means each annual
meeting of stockholders of the Company and any adjournment, postponement,
reschedulings or continuations thereof;  (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder;(d)  the terms “beneficial ownership,” “group,” “person,”
“proxy,” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (e) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of Delaware are authorized or obligated to be closed by applicable law;
(f) the term “Representatives” means a person’s Affiliates and Associates under
its control and its and their respective directors, officers, employees,
partners, members, managers, consultants, legal or other advisors, agents and
other representatives;  (g) the term “SEC” means the U.S. Securities and
Exchange Commission; (h) the term “Short Interests” means any agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in, directly or
indirectly, by such person, the purpose or effect of which is to mitigate loss
to, reduce the economic risk (of ownership or otherwise) of shares of any class
or series of the Company’s equity securities by, manage the risk of share price
changes for, or increase or decrease the voting power of, such person with
respect to the shares of any class or series of the Company’s equity securities,
or which provides, directly or indirectly, the opportunity to profit from any
decrease in the price or value of the shares of any class or series of the
Company’s equity securities;(i) the term “Stockholder Meeting” means each annual
or special meeting of stockholders of the Company, or any other meeting of
stockholders held in lieu thereof, and any adjournment, postponement,
reschedulings or continuations thereof; (j) the term “Synthetic Equity
Interests” means any derivative, swap or other transaction or series of
transactions engaged in, directly or indirectly, by such person, the purpose or
effect of which is to give such person economic risk similar to ownership of
equity securities of any class or series of the Company, including due to the
fact that the value of such derivative, swap or other transactions are
determined by reference to the price, value or volatility of any shares of any
class or series of the Company’s equity securities, or which derivative, swap or
other transactions provide, directly or indirectly, the opportunity to profit
from any increase in the price or value of shares of any class or series of the
Company’s equity securities, without regard to whether (i) the derivative, swap
or other transactions convey any voting rights in such equity securities to such
person; (ii) the derivative, swap or other transactions are required to be, or
are capable of being,



 

--------------------------------------------------------------------------------

 

settled through delivery of such equity securities; or (iii) such person may
have entered into other transactions that hedge or mitigate the economic effect
of such derivative, swap or other transactions; and (k) the term “Third Party”
refers to any person that is not a Party, a member of the Board, a director or
officer of the Company, or legal counsel to any Party.  In this Agreement,
unless a clear contrary intention appears, (i) the word “including” (in its
various forms) means “including, without limitation;” (ii) the words
“hereunder,” “hereof,” “hereto” and words of similar import are references in
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) the word “or” is not exclusive; and (iv) references to “Sections” in this
Agreement are references to Sections of this Agreement unless otherwise
indicated. 

19.Miscellaneous.

(a)This Agreement contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof and thereof.

(b)This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons. 

(c)This Agreement shall not be assignable by operation of law or otherwise by a
Party without the consent of the other Party.  Subject to the foregoing
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

(d)Neither the failure nor any delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

(e)If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

(f)Any amendment or modification of the terms and conditions set forth herein or
any waiver of such terms and conditions must be agreed to in a writing signed by
each Party.

(g)This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

 

GROUP 42, INC,

By:/s/ Paul A. Bell

Name:Paul A. Bell

Title:President and Chief Executive Officer

PAUL A. BELL

/s/ Paul A. Bell

Paul A. Bell

Signature Page to Settlement Agreement

--------------------------------------------------------------------------------

 

MICHAEL KEANE

/s/ Michael Keane

Michael Keane

 

Signature Page to Settlement Agreement

--------------------------------------------------------------------------------

 

BLR PARTNERS LP

By: BLPPart, LP, General Partner

By: BLRGP Inc., General Partner

By:/s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Sole Director

BLRPART, LP

By: BLRGP Inc., General Partner

By:/s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Sole Director

BLRGP INC.

By:/s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Sole Director

FONDREN MANAGEMENT, LP

By: FMLP INC., General Partner

By:/s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Sole Director

FMLP INC.

By:/s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Sole Director





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------

 

THE RADOFF FAMILY FOUNDATION

By: /s/ Bradley L. Radoff

Name:Bradley L. Radoff

Title:Director

BRADLEY L. RADOFF

/s/ Bradley L. Radoff

Bradley L. Radoff





Signature Page to Settlement Agreement

--------------------------------------------------------------------------------

 



VAALCO ENERGY, INC.

By: /s/ Steven P. Guidry

Name:Steven P. Guidry

Title:Chief Executive Officer

Signature Page to Settlement Agreement

--------------------------------------------------------------------------------

 

Exhibit A

Resignation Letter



 

--------------------------------------------------------------------------------

 



December 22, 2015

Board of Directors
VAALCO Energy, Inc.
9800 Richmond Avenue, Suite 700
Houston, Texas 7704

Re: Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to that certain Settlement
Agreement (the “Agreement”) dated as of December 22, 2015 among VAALCO Energy,
Inc. (the “Company”) and Group 42, Inc., Paul A. Bell, Michael Keane, BLR
Partners LP, BLRPart, LP, BLRGP Inc., Fondren Management, LP, FMLP Inc., The
Radoff Family Foundation and Bradley L. Radoff  (collectively, the “Stockholder
Group”).  Capitalized terms used herein but not defined shall have the meaning
set forth in the Agreement.

Effective immediately upon (i) such time as the Stockholder Group’s ownership in
the Company falls below 5% of the outstanding Common Stock or (ii) the
Termination Date, I hereby irrevocably resign from my position as a director of
the Board and from any and all committees of the Board on which I serve.  I
acknowledge that upon such resignation I shall have no rights to nominate,
recommend, appoint or participate in a Board vote in respect of any replacement
director.

 

Very truly yours,

 

/s/ Michael Keane

Name:  Michael Keane





 

--------------------------------------------------------------------------------

 



Exhibit B

Mutual Press Release

 



 

--------------------------------------------------------------------------------